 OPERATING ENGINEERS, LOCAL NO. 234199International Union of Operating Engineers, LocalNo. 234 and Garmer Construction Co. and Car-penters Local Union No. 106 of the UnitedBrotherhood of Carpenters and Joiners ofAmericaInternational Union of Operating Engineers, LocalNo. 234 and Dock-Built Homes, Inc. and Car-penters Local Union No. 106 of the UnitedBrotherhood of Carpenters and Joiners ofAmerica. Cases 18-CD-244 and 18-CD-245August 14, 1980DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed on February 4, 1980, by GarmerConstruction Co., herein called Garmer or Em-ployer, in Case 18-CD-244, and by Dock-BuiltHomes, Inc., herein called Dock-Built or Employ-er, alleging that International Union of OperatingEngineers, Local No. 234, herein called OperatingEngineers, has violated Section 8(b)(4)(D) of theAct by threatening, coercing, and restrainingGarmer and Dock-Built with an object of forcingthem to assign certain work to employees repre-sented by Operating Engineers rather than to em-ployees represented by Carpenters Local UnionNo. 106 of the United Brotherhood of Carpentersand Joiners of America, herein called Carpenters.Pursuant to notice, a hearing was held beforeHearing Officer David M. Biggar on February 21,1980. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evi-dence bearing on the issues. Thereafter, the Em-ployers, Operating Engineers, and Carpenters filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, including thebriefs of the parties, the Board makes the followingfindings:I. THE BUSINESSES OF THE EMPLOYERSGarmer Construction Co., an Iowa corporation,is a general contractor working primarily on com-mercial construction projects. Garmer is currentlya general contractor on a project known as theHousing for the Elderly project, South Ridge Vil-lage, which is owned by the HOMZ Corporation.251 NLRB No. 31The value of Garmer's contract with HOMZ ex-ceeds $1 million. During the past 12 months,Garmer has purchased materials valued in excess of$50,000 which were shipped from points locateddirectly outside the State of Iowa to places withinthe State of Iowa.Dock-Built Homes, Inc., an Iowa corporation, isa carpentry framing contractor. Dock-Built is cur-rently engaged as a subcontractor of the CarriageCorporation to perform carpentry framing work ona project owned by Carriage known as the BishopDrumm Nursing Care Facility and Adult LivingCenter in Johnston, Iowa. The total value of thisproject exceeds $6 million and Dock-Built expectsto receive approximately $200,000 pursuant to theterms of its contract with Carriage. Carriage haspurchased and received materials valued in excessof $50,000 which were shipped to the jobsite inJohnston, Iowa, from points located outside theState of Iowa.In view of the above, we find that the Employ-ers, Garmer and Dock-Built, are engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and it will effectuate the policies of theAct to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that the Oper-ating Engineers and the Carpenters are labor orga-nizations within the meaning of Section 2(5) of theAct.III. THE DISPUTEA. The Work in DisputeThe work in dispute is the operation of forklifttractors used to transport building framing materi-als from stockpiles or delivery vehicles to thestructures being erected and, further, the move-ment of framed wooden structures onto the build-ings that are being erected or the movement ofsuch building materials to other points on the pro-jects known as the Bishop Nursing Care Facilityand Adult Living center located in Johnson, Iowa,and at the Housing for the Elderly, project, southRidge Villiage, located at 1200 Cummings Road, inDes Moines, Iowa at Bishop Drumm, and theHousing for the Elderly, located at 1200 CummingsRoad in Des Moines, Iowa.B. Background and Facts of the Dispute1. Case 18-CD-244Garmer is the general contractor on the Housingfor the Elderly project in Des Moines, Iowa. As in-dicated by the title, the project is intended to pro- 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDvide housing for elderly people and will eventuallyconsist of approximately 93 apartments. The apart-ments will be housed in several three-story build-ings constructed on cement slabs. The skeletalstructure of the buildings will be wood frame, atype of construction comparable to that employedin the construction of one- and two-family dwell-ings. Garmer subcontracted the carpentry work toGibson Enterprises, Inc., hereinafter Gibson, whichhas a collective-bargaining contract with the Car-penters. This contract, classified as a residentialagreement, evolved from an informal agreementamong the area's craft unions, for the purpose ofenabling the Carpenters to reduce their its scale forresidential construction work. Apparently, thelower wage scale, and the understanding amongthe other unions not to interfere with the Carpen-ters on residential projects, was to permit the Car-penters to be more competitive with nonunionlabor, thus enabling that Union to receive a greatershare of the available residential construction work.This contract, at section 7, rule 13, states in perti-nent part:It is further agreed that Employees included inthe bargaining unit herein, shall handle themovement of materials and supplies used bythem on any jobsite from the original stockpilethereon ....The handling of said materials and suppliesshall be by whatever means, manually or me-chanically, determined by the contractor.The contract defined residential construction toinclude, inter alia, apartments and nursing and re-tirement homes of dimensional frame construction,classified under the Davis-Bacon Act as residentialconstruction. Pursuant to Agency MemorandumNo. 130, dated July 14, 1978, issued by the Wageand Hour Division of the U.S. Department ofLabor, it appears that the construction involvedhere comes within the definition of residential con-struction for purposes of the Davis-Bacon Act.While Garmer has not executed a contract withthe Carpenters, it is a member of the Des MoinesConstruction Council, and as such it is bound tothe contract between the Council and the Operat-ing Engineers. That contract, at article 1, section 8,provides:It is agreed that this agreement shall apply toall subcontractors ...while working for theContractor who is a party to this Agreement.It is understood that the specific wage ratesand fringe benefits set forth in this Agreementshall apply at all times under the provision ofthis Article, except where they are in conflictwith Section 2 of this Article.On or about January 10, 1980, Brice Ashman,agent for the Operating Engineers, telephoned JimKenworthy, general manager of Garmer, regardingthe operation of the forklift on the site. A meetingto discuss the situation was arranged for the fol-lowing Friday. However, as a result of unforeseencircumstances, the meeting was canceled and Ken-worthy's suggestion to postpone the meeting untilearly March was rejected by Ashman. Ashman didcomment that, if a meeting could not be arranged,"the Operating Engineers would have to make amove." On January 21, Ashman visited the SouthRidge Village site and, according to Marc Ken-worthy, a job superintendent and the son of JimKenworthy, stated that the forklift job was the Op-erating Engineers work and that if an operating en-gineer was not assigned he "might have to do someadvertising." On January 22, the Operating Engi-neers placed a picket on the project. The picketsign stated that Gibson was jeopardizing workingconditions and area wage rates. Prior to the imme-diate controversy, there had been discussionsamong representatives of the Carpenters, OperatingEngineers, and the Des Moines Construction Coun-cil aimed at resolving the issue, but the problemwas not resolved. On February 4, 1980, after thepresence of the picket had prevented the deliveryof some material, Garmer filed the instant unfairlabor practice charge.2. Case 18-CD-245Dock-Built was engaged by the Carriage Corpo-ration to provide carpentry work on the BishopDrumm project commencing in the fall of 1979.The Bishop Drumm project is comparable to theSouth Ridge Village site, and the work contractedto Dock-Built is the same being performed by thecarpenter employees of Gibson. Dock-Built, likeGibson, is a signatory to the Carpenters residentialconstruction agreement.According to the testimony of Norman Dock-stadter, the owner of Dock-Built, Jack Lairmoreand Bub Mahannah, representatives of the Operat-ing Engineers, visited the Bishop Drumm site inDecember 1979, and met with Dockstadter. Dock-stadter testified that the two representatives in-formed him that the operation of the forklift wasthe Operating Engineers work. Dockstadter repliedthat, according to his contract with the Carpenters,the work was within the Carpenters jurisdiction.Shortly thereafter, Dockstadter and Lairmoreagreed to meet with Jack Frost of the Carpentersand Dock-Built's competitors to discuss the prob-lem. Frost, however, would not attend, and as aresult the meeting was not held. Lairmore then re-quested that Dockstadter "join" the Operating En- OPERATING ENGINEERS, LOCAL NO. 234201gineers, suggesting that such action would avoidthe necessity of having to place a picket at the site.According to Dockstadter, Lairmore stated thatthey were definitely going to stop the job if an op-erating engineer was not assigned to operate theforklift. When Dockstadter refused, Lairmorestated that there would be a picket on the jobsitethe following morning. The next morning, January10, 1980, a picket appeared at the project with asign stating "Dock-Built Homes is jeopardizingwages and working conditions established by Local234." When Lairmore refused Dockstadter's re-quest to remove the picket so as to enable a craneoperator to enter the project without crossing thepicket line, Dockstadter, on February 4, filed thepresent unfair labor practice charge. The OperatingEngineers removed the picket on February 8.C. Contentions of the PartiesThe Operating Engineers contends that its con-duct was not in violation of Section 8(b)(4)(D) ofthe Act. The Union asserts that the projects in-volved herein involve commercial work and, there-fore, the Carpenters residential construction agree-ments are inapplicable. The Operating Engineersargues that the informal understanding reachedamong the craft unions 10 years ago regarding areduced wage scale for Carpenters on residentialprojects was never intended to extend to projectsof this magnitude. Further, at least with respect tothe South Ridge Village site, the Operating Engi-neers contends that its action constituted a lawfulprotest of Garmer's violation of the subcontractingclause of the Operating Engineers contract withthe Des Moines Construction Council, of whichGarmer is a member.' Regarding the BishopDrumm site, the Union contends that the picketingwas nothing more than traditional area standardspicketing and thus outside the ambit of Section8(b)(4)(D).Garmer and Dock-Built contend that there isreasonable cause to believe that the Operating En-gineers violated Section 8(b)(4)(D) of the Act.Both Employers assert that the projects involved inthe current controversy are residential constructionsites, that the Carpenters "residential" agreement is,therefore, applicable, and that the contract coversthe work in dispute. Furthermore, Garmer andDock-Built claim that the disputed work should beawarded to their employees represented by theCarpenters because the Carpenters collective-bar-gaining agreement covers the work in dispute, car-penters possess the skills necessary to perform thedisputed work, assignment of the work to carpen-We noe thai v hile ht Opcra:l lg gine g .cr., .oiced this politilon tthe hearing, it did not raise thi, argument il its brief wto the Boardters will result in a more economic and efficientoperation, and the area and employer practice hasbeen to assign carpenters to perform this work onresidential construction projects. Both Employersfurther request, since the conflict here will be acontinuing source of dispute in the future, that theBoard's award extend to all similar projects fallingwithin the geographical jurisdiction of the Carpen-ters contract.The Carpenters arguments for awarding thework in dispute to employees it represents are thesame as those raised by Garmer and Dock-Built.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated.The record reveals that on several occasionsduring December 1979 and January 1980 repre-sentatives of the Operating Engineers contactedGarmer and Dock-Built for the purpose of discuss-ing the union affiliation of the employees assignedto operate the forklifts on the Employers' respec-tive construction projects. The record further re-veals that, shortly after both Employers had indi-cated that they would not cooperate with the Op-erating Engineers, the Union placed picket signs onthe two projects. In view of the testimony of therepresentatives of the Employers that officials ofthe Operating Engineers had threatened to picketthe projects unless an operating engineer was as-signed the work in dispute, and the testimony ofOperating Engineers officials that that Union has apresent and future claim to that work, we find thatthere is reasonable cause to believe that a violationof Section 8(b)(4)(D) of the Act has occurred. Fur-ther, since the parties have stipulated that they arenot bound to a voluntary method of settling this ju-risdictional dispute, we find that it is properlybefore the Board for determination under Section10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.2The following factors are relevant inmaking a determination of the dispute before us.i V.. R x Radio ao. d ich , on rOarl ['tlhgi % [BtlioL, Lal1212. In-wuoit il roithrhiNd (a Elc [rilxa Iorcr. F 1 -'( [(olumnlua Broadcaitti S emn]., 3. 4 I S 573 I 16411 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. The collective-bargaining agreementsWith respect to the Bishop Drumm project, nei-ther Carriage Corporation, the general contractor,nor Dock-Built has a collective-bargaining agree-ment with the Operating Engineers. Dock-Built,however, does have a contract with the Carpenterswhich, as mentioned above, covers the work in dis-pute. Accordingly as to the Bishop Drumm site,this factor favors an award to employees represent-ed by the Carpenters.Garmer, the general contractor at the SouthRidge Village project, has a contract with the Op-erating Engineers which, as previously discussed,provides that the Employer will subcontract unitwork only to subcontractors who will comply withthe wage and fringe benefit provisions set forth inthat agreement. Gibson, the carpentry subcontrac-tor, is a signatory to the Carpenters residentialagreement which clearly covers the work in dis-pute. Thus, the Carpenters' and the Operating En-gineers' opposing claims to the work in disputeappear to be predicated on their respective con-tracts. Since the evidence demonstrates that overthe past several years the Operating Engineers hasdeclined to enforce its contractual claim with re-spect to residential construction and has acceded tocarpenters' right to perform the work in dispute,and since the record supports the Employers' claimthat these projects involve residential construction,we find this factor favors assignment of the disput-ed work to employees represented by the Carpen-ters at the South Ridge Village site.2. Area and company practiceThe record is clear, and the Operating Engineersdoes not argue to the contrary, that over the pastseveral years operation of a forklift in conjunctionwith carpentry work being performed on residen-tial construction sites has been performed by em-ployees represented by the Carpenters. According-ly, we find this factor favors an award to employ-ees represented by the Carpenters.3. Efficiency and economyWe find that the evidence supports the Employ-ers' argument that the employment of an operatingengineer to man the forklift would decrease effi-ciency. The operation of the forklift normally oc-cupies less than 1 hour per day, and therefore afull-time operator is not required. Consequently, anoperating engineer would spend only a small per-centage of time performing the work and wouldremain idle when the forklift was not in use. Incontrast, employees represented by the Carpenterswould be able to utilize this downtime more pro-ductively by performing carpentry work. In thesecircumstances, we find that this factor favors anaward to employees represented by the Carpenters.4. Relative skillsThe record shows that both groups of employeesare capable of performing the disputed work in asafe and capable manner. Accordingly, this factorfavors neither employees represented by the Oper-ating Engineers nor employees represented by theCarpenters.5. Employer's preferenceThe disputed work is now being performed byemployees represented by the Carpenters pursuantto the Employers' assignments. The Employers aresatisfied with the skill and performance of those as-signed the work in dispute and prefer that thework be performed by employees represented bythe Carpenters. The Employers' current assign-ments and preference thus favor an award to theseemployees.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the employees represented by the Car-penters are entitled to perform the disputed work.In reaching this conclusion, we have relied uponthe Employers' assignments of the disputed workconsistent with their past practices, the collective-bargaining agreements, the area practice concern-ing the assignment of the disputed work, and theeconomic and operational advantages of havingcarpenters perform the disputed work. According-ly, we shall determine the existing jurisdictionaldispute by awarding the work in dispute to em-ployees represented by the Carpenters. In makingthis determination, we are assigning the disputedwork to employees represented by the Carpentersbut not to that Union or its members. Our determi-nation is limited to the work in controversy beingperformed by the Employers at the two construc-tion sites involved herein.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceedig, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1. Employees employed by Dock-Built Homes,Inc., at the Bishop Drumm Nursing Care Facilityand Adult Living Center construction site, John-ston, Iowa, and employees employed by Gibson OPERATING ENGINEERS. LOCAL NO. 234203Enterprises, Inc., at the Housing for the Elderlyproject construction site, Des Moines, Iowa, whoare represented by Carpenters Local Union No.106 of the United Brotherhood of Carpenters andJoiners of America are entitled to perform thework of operating forklift tractors for transportingbuilding frame materials from stockpiles or deliv-ery vehicles to the structures being erected, andthe work of moving framed wooden structuresonto the buildings that are being erected or thework of moving such building materials to otherpoints at these two construction sites.2. International Union of Operating Engineers,Local No. 234, is not entitled by means proscribedby Section 8(b)(4)(D) of the Act to force Dock-Built Homes, Inc., Garmer Construction Co., andGibson Enterprises, Inc., to assign such work to in-dividuals who are represented by that labor organi-zation.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Unionof Operating Engineers, Local No. 234, shall notifythe Regional Director for Region 18, in writing,whether it will refrain from forcing or requiringthe Employers, by means proscribed by Section8(b)(4)(D), to assign the work in dispute to em-ployees represented by that labor organizatonrather than to the employees employed by the Em-ployers and represented by Carpenters LocalUnion No. 106 of the United Brotherhood of Car-penters and Joiners of America.